Judgment of Supreme Court, New York County (Donald J. Mark, J.), rendered November 28, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing defendant as a predicate felony offender to concur*461rent indeterminate terms of imprisonment from 5 to 10 years, unanimously affirmed.
Defendant was arrested as a result of a face to face sale of narcotics to an undercover police officer which sale was consummated by the use of a co-defendant who acted as an intermediary. The arrest was made within five minutes after the undercover police officer transmitted in defendant’s description to his backup team, and the record does not support defendant’s contention that the confirmatory identification made by the undercover officer at the station house, within two hours after the arrest, was tainted by any suggestiveness which would require a hearing pursuant to United States v Wade (388 US 218). The identification made by the trained undercover professional in this case constitutes the type of confirmatory identification upheld without the necessity for a Wade hearing (People v Wharton, 74 NY2d 921; People v Stanton, 108 AD2d 688; cf., People v Gordon, 76 NY2d 595). Concur — Carro, J. P., Wallach, Ross, Kassal and Rubin, JJ.